Citation Nr: 1509835	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 20 percent for right knee Osgood-Schlatters disease, with internal derangement.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for left knee degenerative joint disease, with Osgood-Schlatters disease, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  No additional evidence from the Veteran has been received by the Board.

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a back disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to a rating in excess of 20 percent for right knee Osgood-Schlatters disease with internal derangement, entitlement to service connection for a back disability, as well as whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left knee degenerative joint disease with Osgood-Schlatters disease are addressed in the REMAND that follows the ORDER section of this decision.

In a statement received in December 2013, the Veteran raised the issue of entitlement to service connection for "nerves." This issue has not been addressed by the AOJ; therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An August 1995 rating decision denied the claim of entitlement to service connection for a back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a back disability in an August 1995 rating decision based on its determination that the back disorder present at that time was neither incurred in nor caused by the Veteran's military service.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  In February 2009, the Veteran again claimed service connection was warranted for his back condition.  At that time, the Veteran asserted his back condition was proximately caused by his service connected right knee condition.  

The evidence of record in August 1995 consisted of the Veteran's statements, service treatment records (STRs), VA outpatient records dated through April 1995, and a December 1978 VA general medical examination report.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, an April 2009 VA examination report, VA outpatient records dated through March 2013, as well as private treatment records that include MRI reports from the Vega Baja Radiology Center.  In sum, these records show a diagnosed lumbar spine disability, which may be related to his service connected right knee condition. 

The Board finds the above noted evidence documenting the presence of a current back disability that is potentially caused by a service connected condition to be new and material.  This follows, because the evidence relates to a previously unestablished theory of entitlement for service connection for the back disability.  Accordingly, reopening of the claim for service connection for a back disability is warranted.  




ORDER

New and material evidence has been received, and the claim of entitlement to service connection for a back disability is reopened.  


REMAND

By way of a March 2013 rating decision, the RO denied service connection for a left knee disability.  The Veteran was notified of the decision the same month.  A VA Form 9 was submitted in December 2013, wherein the Veteran indicated his intent to appeal "both knees."  The Board has construed this to constitute a notice of disagreement (NOD) with the denial of service connection for a left knee disability.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In various statements, the Veteran has indicated his right knee Osgood-Schlatters disease produced right knee pain and limited motion.  As a result, the Veteran has contended he sustained an additional meniscal injury to his right knee.  Consequently, the Veteran asserted he has experienced instability of the right knee, as well as a consequential back disability.  The Veteran underwent a VA spine examination in April 2009.  At that time, the examiner stated the Veteran's lumbar myositis, with spasm and spondylosis was not caused by his service connected right knee Osgood-Schlatters disease, because the knee condition results in an inflammation of the growth plate at the tibial tuberosity, but does not result directly in knee instability.  The examiner additionally indicated knee instability could cause a mechanical low back disability.  The examiner further stated the Veteran's knee instability was caused by his meniscal injury.   The Veteran subsequently underwent VA knee examinations in October 2010 and February 2013.  These examinations both demonstrate knee give way and instability.  However, an opinion has not been obtained relative to whether the Veteran's right knee meniscal injury was proximately caused by his service connected Osgood-Schlatters disease.  Based on the foregoing, new examinations are warranted.  

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Issue an SOC addressing whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left knee degenerative joint disease, with Osgood-Schlatters disease, and if so, whether the reopened claim should be granted should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

3.  Then, the RO or AMC should afford the Veteran a VA examination by a physician with sufficient expertise to fully assess his service-connected right knee Osgood-Schlatters disease, as well as his lumbar spine disability.  The claims folders and any pertinent evidence in the electronic files that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee meniscus injury: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was proximately caused by his service-connected right knee Osgood-Schlatters disease; or

c) was permanently worsened by his service-connected right knee Osgood-Schlatters disease.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  If, and only if the Veteran's right knee meniscus injury, with resulting instability is deemed service connected, the RO or AMC should obtain an opinion relative to the Veteran's lumbar spine disability.  Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's lumbar spine disability: 

a) was proximately caused by his right knee meniscus injury, with resulting instability; or

b) was permanently worsened by his right knee meniscus injury, with resulting instability.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


